Citation Nr: 0509610	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  97-00 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a total disability evaluation due to 
individual unemployability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to the benefit currently sought on appeal.


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
currently rated at 60 percent disabling.

2.  There is no evidence indicating that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disability. 


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 
4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act  

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for a total disability rating.  In this context, the Board 
notes that a substantially complete application was received 
in July 1995 and adjudicated in September 1996, prior to the 
enactment of the VCAA.  During the course of the appeal, in 
March 2002, the AOJ provided notice to the claimant regarding 
the VA's duties to notify and to assist. 
Specifically, the AOJ notified the claimant of information 
and evidence necessary to substantiate the claim for 
individual unemployability; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  While the veteran was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify VA of any 
additional information or evidence he wished VA to review.  
Later that same month, the AOJ readjudicated the claim based 
on all the evidence, without taint from prior adjudications.  
Therefore the Board finds no prejudice in the fact that the 
initial AOJ denial pre-dated VCAA-compliant notice.  
Accordingly, the Board finds that the content and timing of 
the March 2002 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

The Board finds that VA has done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits.  All private and VA treatment records have been 
secured.  As will be discussed below, the veteran was 
scheduled for three separate VA examinations, but failed to 
report for each.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran.

Total Disability Evaluations Based on Individual 
Unemployability

Entitlement to a total disability rating for compensation 
based on unemployability of the individual (TDIU) requires 
the presence of an impairment so severe that it is impossible 
for the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a  determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the  veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

The governing regulations provide that, to qualify for a 
TDIU, if there is only one service-connected disability, it 
must be rated at 60 percent or more.  38 C.F.R. 
§ 4.16(a).  The Board notes that service connection for 
chronic low back strain was established in January 1974.  In 
July 1995, the RO established by rating decision a 60 percent 
evaluation for the disability, effective August 3, 1993.  At 
that time, the veteran initiated the TDIU claim.

A TDIU is an award of increased compensation.  As with other 
claims for increases, a medical examination is required in 
conjunction with the claim.  See Shipwash v. Brown, 8 Vet. 
App. 218, 222 (1995).  The record reveals that during the 
long course of this appeal, the veteran was scheduled for 
four VA examinations to determine whether his service-
connected disability was of sufficient severity to produce 
unemployability.  

In January 2003, the veteran was notified that an exam would 
be scheduled and also of the provisions of 38 C.F.R. § 3.655, 
which provide that if he failed to report for the exam 
without good cause, his appeal may be denied.   The veteran 
failed to report to his exam scheduled later that month, as 
well as the rescheduled exam set for February 2003.

In August 2003, the Board remanded the claim for further 
development, to include an examination.  The Appeals 
Management Center (AMC) handling the remand notified the 
veteran by certified mail that an exam would be scheduled, 
and again advised him of the consequences of not reporting.  
It appears from the claims file that the veteran did not 
claim the certified mail.  However, VA Medical Center records 
reveal that the veteran was scheduled for a Compensation & 
Pension exam in May 2004, which he cancelled himself.  The 
examination was rescheduled for June 2004, but the veteran 
failed to report.

The AMC issued the veteran a supplemental statement of the 
case (SSOC) in December 2004, explaining that his appeal had 
been denied based on his failure to report for examinations.  
Enclosed with that correspondence was an "Expedited Action 
Attachment."  The veteran signed and returned this 
attachment, indicating his desire to waive the 60 day waiting 
period on the SSOC and have the claim forwarded directly to 
the Board.  The Board notes that the address to which the 
SSOC was sent matches that on all correspondence which has 
been sent during the course of the appeal, to include the 
examination notices.  It is therefore clear to the Board that 
the veteran did receive notice of the exams.

Although the veteran has not reported to the scheduled exams, 
he has received regular treatment by VA as late as December 
2004.  VA outpatient clinical reports, dated from April 1989 
to December 2004, document treatment for various disorders, 
most recently to include prostate cancer, hypertension, 
chronic bronchitis, emphysema, and vision problems.  Of that 
medical evidence, treatment for the service-connected low 
back disability includes physical therapy notes and clinical 
records dated from June 1993 to August 1996 only.  There is 
no treatment dated later than 1996, nor any opinion of record 
regarding the veteran's inability to secure gainful 
employment because of his low back disability.

Because the evidence fails to indicate that the veteran's 
service-connected disability alone is of sufficient severity 
to produce unemployability, the appeal must be denied. 


ORDER

Entitlement to a total disability evaluation due to 
individual unemployability is denied.

	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


